WaltoN, J.
It is the opinion of the court that c. 44 of the revised statutes of this State, is unconstitutional. It allows *496goods manufactured in this State to be peddled free, and exacts a license fee from those who peddle similar goods which are manufactured out of the State. Such a discrimination in favor of goods manufactured in this State, and against goods manufactured in other States, violates the federal constitution. This precise question has been several times before the Supreme Court of the United States, and that court holds that such legislation is unconstitutional. Wilton v. Missouri, 91 U. S. (1 Otto), 275 ; Tiernan v. Rinker, 102, U. S. (12 Otto), 123; Webber v. Virginia, Reporter for June 15, 1881.
We shall not repeat the reasoning by which this conclusion is sustained by the Supreme Court of the United States. It is sufficient to say that it is full, and we think, satisfactory. But whether satisfactory or not, it must be acquiesced in by the State courts, for the question arises under the federal constitution, and it is the duty of the Supreme Court of the United States to answer it, and their answer is conclusive upon the State courts. It is held by that court that such legislation is an interference with the power vested in congress to regulate commerce.
Chapter 44 of the revised statutes being unconstitutional and void, the defendant, who is indicted for no other offense than a violation of it, must be discharged.

Defendant discharged.

Appleton, C. J., Barrows, Yirgin, Libbet and Symonds, JJ., concurred.